PER CURIAM:
Armour & Company appeals from a district court judgment concluding that the company engaged in racially discriminatory practices violative of Title VII, 42 U.S.C. § 2000e et seq. and 42 U.S.C. § 1981. Because the district court may have improperly allocated the burden of proof, we vacate the judgment of the district court and remand the case for further proceedings.
Following the district court’s decision in this case, the Supreme Court clarified the evidentiary burdens in Title VII actions. Texas Department of Community Affairs v. Burdine, 450 U.S. 248, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981). The plaintiff must initially establish by a preponderance of the evidence a prima facie case of discrimination. If the plaintiff makes this showing, the burden shifts to the defendant, who must “ ‘articulate some legitimate, nondiscriminatory reason’ ” for the action. 450 U.S. at 253, 101 S.Ct. at 1094 (citation omitted). This latter burden, however, is one of production, not persuasion. “It is sufficient if the defendant’s evidence raises a genuine issue of fact as to whether it discriminated against the plaintiff.” 450 U.S. at 254-55, 101 S.Ct. at 1094 (citation, footnote omitted). If the defendant offers a nondiscriminatory explanation for the action, the plaintiff then must show that the proffered reasons are merely “a pretext for discrimination.” 450 U.S. at 253, 101 S.Ct. at 1094. Throughout the proceedings, the Court emphasized, “[t]he ultimate burden of persuading the trier of fact that the defendant intentionally discriminated against the plaintiff remains at all times with the plaintiff.” 450 U.S. at 253, 101 S.Ct. at 1094.
The district court did not have the benefit of the Supreme Court’s recent guidance in Burdine at the time this case was tried. The district court’s findings of fact suggest that the burden of proof may have been allocated contrary to the principles of Burdine. For example, in concluding that the company discriminated against black employees in the filling of supervisory positions, the district court made the following finding: “Defendant suggested that [one named plaintiff] lacked aggressiveness but *866offered no reliable evidence of how [his] lack of aggressiveness was to be measured with the number of junior white employees [who] were promoted over him to supervisory positions." The court also found that junior white employees were promoted to a supervisory position over another black applicant. It added: “Defendant offered no reliable evidence to establish that the employees selected were more qualified or even equally as qualified as [the black applicant].” This language suggests that the district court may have required the company to do more than “articulate a legitimate, nondiscriminatory reason” for their employment decision. It is possible, however, that these findings merely express factors considered in determining that the company’s explanations were pretexts for discrimination.
The uncertainty surrounding the allocation of the burden of proof in this case is enhanced by the nature of the district court’s findings and conclusions. Following the trial, the district court issued a Memorandum of Decision which set forth general reasons for sustaining the plaintiffs’ claims and directed the plaintiffs’ attorneys to prepare findings of fact and conclusions of law. Thereafter, plaintiffs’ counsel filed an extensive document which, over the objections of the defendant, was adopted by the district court with immaterial changes.
In the past we have cautioned against the practice of adopting in this manner the prevailing party’s proposed findings and conclusions. White v. Carolina Paperboard Corp., 564 F.2d 1073, 1082-83 (4th Cir. 1977); Chicopee Manufacturing Corp. v. Kendall Company, 288 F.2d 719, 724-25 (4th Cir. 1961). The adversarial tone of such findings accords them less “weight and dignity [than] ... the unfettered and independent judgment of the trial judge.” The SEVERANCE, 152 F.2d 916, 918 (4th Cir. 1945). Moreover, in this case the practice increased the ambiguity surrounding the district court’s allocation of the burden of proof.
Because we are unable to properly assess the district court’s findings, we vacate the judgment of the district court and remand the case for further proceedings. On remand, the district court should reconsider the case in light of the principles announced in Burdine, White, Chicopee, and The SEVERANCE.
VACATED AND REMANDED.